DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Fusheng Xu (Reg. No 72187) on 4/4/2022.


The application has been amended as follows:

(Currently Amended)  A light-emitting device comprising:
    at least one light-emitting element including lateral surfaces and a light-extracting surface;
    a first reflective member including an upper surface, covering the lateral surfaces of the light-emitting element;
    a covering member including lateral surfaces and a lower surface and disposed over the light-extracting surface of the light-emitting element and the upper surface of the first reflective member;
    a light-transmissive member including lateral surfaces and disposed on the covering member and comprising a phosphor; and
    a second reflective member covering the lateral surfaces of the light-transmissive member and the lateral surfaces of the covering member,
    wherein the lower surface of the covering member in contact with the upper surface of the first reflective member is curved,
wherein the covering member has a first thickness at a first position and a second thickness at a second position, the second thickness being greater than the first thickness, the first position being closer to the light emitting element than the second position, and
wherein the first reflective member includes a white pigment.

3. (Cancelled).

14. (Currently Amended)    A light-emitting device comprising:
    at least one light-emitting element including lateral surfaces and a light-extracting surface;
    a first reflective member including an upper surface, covering the lateral surfaces of the light-emitting element;
  a covering member including lateral surfaces and a lower surface and disposed over the light-extracting surface of the light-emitting element and the upper surface of the first reflective member;
    a light-transmissive member including lateral surfaces and disposed on the covering member and comprising a phosphor; and
    a second reflective member covering the lateral surfaces of the light-transmissive member and the lateral surfaces of the covering member,
    wherein an upper surface of the at least one light-emitting element and an upper surface of the first reflective member constitute a continuous and substantially flat surface, and
  wherein the first reflective member includes a white pigment.


15. (Cancelled).

Allowable Subject Matter

Claims 1-2, 4-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a second reflective member covering the lateral surfaces of the light-transmissive member and the lateral surfaces of the covering member, wherein the lower surface of the covering member in contact with the upper surface of the first reflective member is curved, wherein the covering member has a first thickness at a first position and a second thickness at a second position, the second thickness being greater than the first thickness, the first position being closer to the light emitting element than the second position, and wherein the first reflective member includes a white pigment ”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “  a light-transmissive member including lateral surfaces and disposed on the covering member and comprising a phosphor; and  a second reflective member covering the lateral surfaces of the light-transmissive member and the lateral surfaces of the covering member,  wherein an upper surface of the at least one light-emitting element and an upper surface of the first reflective member constitute a continuous and substantially flat surface, and wherein the first reflective member includes a white pigment”, with combination of remaining features, as recited in claim 14.

Ide et al (US 2010/0258830 A1) discloses a phosphor layer may be provided around the semiconductor light-emitting element. The phosphor layer has one or more kinds of phosphors dispersed therein. The phosphor layer emits light from the semiconductor light-emitting element after converting the wavelength thereof. This enables the semiconductor light-emitting device to emit light of various hues and a transparent sealant is provided around the fluorescent material layer. The sealant is made of a medium, or a medium having a functional material dispersed therein (Fig [1], Para [0060-0061]).

However, Ide fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 14.

Claims 2, 4-13 and 16-20 are allowed as those inherit the allowable subject matter from clams 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898